—Order, Family Court, Bronx County (Harold Lynch, J.), entered on or about January 26, 2001, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of attempted robbery in the second degree, and placed him with the New York State Office of Children and Family Services in a limited secure facility for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning identification. The elements of attempted robbery in the second degree were established by evidence that appellant and two others rushed toward the victim and surrounded him, whereupon, from a distance of two feet, appellant demanded the victim’s chains (see, Matter of Jordan G., 235 AD2d 290). Concur—Buckley, J.P., Rosenberger, Lerner, Rubin and Marlow, JJ.